DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2021 has been entered.

Response to Amendment
Claims 1 and 4 have been amended.  Claims 1-6 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been fully and carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “samples of grain” in line 2 of the claim and then recites the limitation “air surrounding the samples of s” in lines 6-7 of the claim.  These limitations are inconsistent and should either recite “samples of grains” or “samples of grain.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “return samples to the grain being harvested” in lines 8-9 of the claim.  The limitation is missing the word “the,” i.e. “return the samples to the grain being harvested” or “return the samples of grain to the grain being harvested.” Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “transmit the the indication of acceptability of grains” in line 51 of the claim.  There appears to be a duplicate word in this limitation. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “receive grain inspection data in the form of digital images” in line 3 of the claim.  If the “digital images” recited in line 3 of claim 2 are the same digital image as recited in lines 4-5 of claim 1, this limitation should recite “receive grain inspection data in the form of the digital images.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites the limitation “wherein the samples of grains diverted for inspection” in line 1 of the claim.  This limitation is inconsistent with similar limitations in claim 1 and should either recite “samples of grains” or “samples of grain” for consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4 recites the limitation “samples of grain” in line 3 and in line 5 of the claim.  Claim 4 also recites the limitation “samples of grains” in line 7 of the claim, “samples of grains” in line 9 of the claim , and “samples of grains” in line 10 of the claim.  These limitations are inconsistent and should either recite “samples of grains  Appropriate correction is required. 
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “transmitting the the indication of acceptability of grains” in line 42 of the claim.  There appears to be a duplicate word in this limitation. Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "capture moisture data from the air surrounding the samples of grains” in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “determine the color value of each pixel” in line 23 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “an expected moisture parameter” in line 34 of the claim.  Claim 1 also recites “an expected moisture parameter” in line 36 of the claim.  It is unclear if “an expected moisture parameter” in line 36 is the same or different from “an expected moisture parameter” in line 34 of the claim.  If the expected moisture parameter is the same, the limitation should recite, “the expected moisture parameter, indicate acceptability” in line 36 of the claim.
Claim 1 recites the limitation “indicate acceptability of the quantity of grains” in line 36 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “samples of grain that is the cause of unacceptability” in line 44 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “further comprising a computer or network of computers located remotely” in lines 1-2 of the claim.  It is unclear if this is the same or different computer or network of computers as recited in lines 53-54 of claim 1, and if it is the same, the limitation should recite “further comprising the computer or network of computers.”
Claim 2 recites the limitation “receive grain inspection data in the form of digital images” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “receive grain inspection data in the form of digital images” in line 3 of the claim.  It is unclear if the “digital images” recited in line 3 of claim 2 are the same digital images as recited in lines 4-5 of claim 1.  If they are the same “digital images” this limitation should recite “the digital images.”
Claim 2 recites the limitation “from a wireless communication device on a plurality of harvesters” in lines 3-4 of the claim.  Claim 2 also recites the limitation “from a wireless communication device on a plurality of harvesters” in line 5 of the claim.  Line 5 of claim 2 should recite, “from the wireless communication device on the plurality of harvesters.”
Claim 3 recites the limitation “depending on the results” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the sample inlet via an imaging system” in lines 5-6 of the claim.  It is unclear if this is same or different “imaging system” as recited in line 3 of the claim and if it is the same, the limitation should therefore recite, “inlet via the imaging system” in lines 5-6 of the claim.
Claim 4 recites the limitation “capturing moisture date from the air surrounding the samples” in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “determining the color value of each pixel” in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “indicate acceptability of the quantity of grains” in line 29 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “an expected moisture parameter” in line 27 of the claim.  Claim 4 also recites “an expected moisture parameter” in line 29 of the claim.  It is unclear if “an expected moisture parameter” in line 29 is the same or different from “an expected moisture parameter” in line 27 of the claim.  If the expected moisture parameter is the same, the limitation should recite, “the expected moisture parameter, indicating acceptability” in line 29 of the claim.
Claim 4 recites the limitation “the parametric evaluator” in line 30 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is however noted that the limitation “a parametric analyzer” is recited in line 23 of the claim.
Claim 4 recites the limitation “samples of grain that is the cause of unacceptability” in line 33 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “receiving into a computer or network of computers located remotely” in line 2 of the claim.  It is unclear if this is the same or different computer or network of computers as recited in lines 44-45 of claim 4, and if it is the same “computer or network of computers” the limitation should recite “receiving into the computer or network of computers located remotely.”
Claim 5 recites the limitation “receiving into a computer or a network of computers located remotely from the harvester grain inspection data in the form of digital images” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “receiving into a computer or a network of computers located remotely from the harvester grain inspection data in the form of digital images” in lines 2-3 of the claim.  It is unclear if the “digital images” recited in line 3 of claim 5 are the same digital images as recited in line 5 of claim 4.  If they are the same “digital images” this limitation should recite “the digital images.”
Claim 5 recites the limitation “receiving into a computer or network of computers located remotely from the harvester grain inspection data in the form of digital images, video, or analyses from a wireless communication device on a plurality of harvesters” in lines 2-3 of the claim.  Claim 5 also recites “receiving into a computer or network of computers located remotely from the harvester location data from a wireless communication device on a plurality of harvesters” in lines 5-6 of the claim.  Line 6 of claim 5 should recite, “from the wireless communication device on the plurality of harvesters.”
Claim 6 recites the limitation “depending on the results” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12 and 13 of U.S. Patent No. 10,740,893 in view of Wellington et al., U.S. Publication No. 2016/0189007.  
Claims 1-6 of the current application recite similar limitations as claims 1, 6, 12 and 13 of U.S. Patent No. 10,740,893 as follows:

Instant Application 16/436,592
U.S. Patent No. 10,740,893
1. A system for automated grain inspection during harvest, comprising: a sample inlet, mounted in or on a harvester, and configured to divert samples of grain being harvested to an imaging system; and the imaging system, mounted in or on the harvester, and configured to take digital images or video of the samples of grain diverted by the sample inlet; a humidity sensor, configured to capture moisture data from the air surrounding the samples of grains; and a sample outlet, mounted in or on the harvester, and configured to either return samples to the grain being harvested after imaging and moisture data capture or discard the samples after imaging and moisture data capture; and a computing device comprising a memory and a processor, and configured to receive the digital images or video from the imaging system and the moisture data from the humidity sensor; an image processor comprising: a first plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to: receive the images or video of the samples of grain; identify in each image or video a plurality of grains of the samples of grain; for each of the plurality of grains identified, determine the color value of each pixel representing: that grain; and create a histogram of the color values of the plurality of grains identified from the determined color values; and a parametric evaluator comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor, causes the computing device to: receive the histogram from the image processor; determine whether the histogram falls within an expected histogram parameter; receive the moisture data from the humidity sensor; determine whether the moisture data falls within an expected moisture parameter; and if the histogram falls within the expected histogram parameter and the moisture data falls within an expected moisture parameter, indicate acceptability of the quantity of grains; and a hierarchical histogram evaluator comprising a third plurality of programming: instructions stored in the memory of, and operating on the processor of, the computing device, wherein the third plurality of programming instructions, when operating on the processor, cause the computing: device to: if the parametric evaluator has not indicated acceptability of the samples of grain, receive the histogram from the parametric evaluator; and compare the histogram to a hierarchy of histograms to identify an abnormality in the samples of grain that is the cause of unacceptability; and a geolocation device configured to track the a location of the harvester; and a wireless communication device configured to: receive either the indication of acceptability of grains from the parametric evaluator or the identification of the abnormality in the samples of grain; receive the location of the harvester from the geolocation device; and transmit the indication of acceptability of grains from the parametric evaluator or the identification of the abnormality in the samples of grain, along with the location of the harvester, wirelessly to a computer or network located remotely from the harvester.
1. A system for automated grain inspection, comprising: a feeder to feed a quantity of grains to a receptacle; the receptacle to receive the quantity of grains; a lighting system configured to illuminate the grains in the receptacle with a wavelength of light from a spectrum from infrared through ultraviolet; a digital camera configured to capture an image of the quantity of grains as illuminated by the wavelength of light produced by the lighting system, the image comprising pixels, each pixel having a color value, and the image having a resolution such that each grain of the quantity of grains is represented by a plurality of pixels; a humidity sensor, configured to capture moisture data from air surrounding the quantity of grains; and a computing device comprising a memory, and a processor, and configured to receive the images from the digital camera, and the moisture data from the humidity sensor; an image processor comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to: receive the image of the quantity of grains; identify in the image a plurality of grains of the quantity of grains; for each of the plurality of grains identified, determine the color value of each pixel representing that grain; create a histogram of the color values of the plurality of grains identified from the determined color values; and a parametric evaluator comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: receive the histogram from the image processor; determine whether the histogram falls within an expected histogram parameter; receive the moisture data from the humidity sensor; determine whether the moisture data falls within an expected moisture parameter; and if the histogram falls within the expected histogram parameter and the moisture data falls within the expected moisture parameter, indicate acceptability of the quantity of grains; and a hierarchical histogram evaluator comprising a third plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to: if the parametric evaluator has not indicated acceptability of the quantity of grains, receive the histogram from the parametric evaluator; and compare the histogram to a hierarchy of histograms to identify an abnormality in the quantity of grains that is the cause of unacceptability.

6. The system of claim 1, wherein the system is implemented in a combine or other harvesting system in such a manner as to be usable while the combine or other harvesting system is in operation.

12. The system of claim 9, wherein the histogram information is sent over a network to a server or a cloud, and compared to a reference database.


Independent claim 4 of the current application corresponds to claims 1, 6, 12 and 13 of U. S. Patent No. 10,740,893.  Dependent claims 2 and 5 corresponds to claim 12 of U.S. Patent No. 10,740,893

The table above shows that, although the corresponding claims are not identical, they are not patentably distinct from the reference claims(s) because the examined application claims would have been obvious over, the reference claims in view of Wellington as both the reference and the current application comprise a humidity sensor to capture moisture from air surrounding the grains and compute a histogram of pixel color values corresponding to the grains and determine whether the captured moisture data and histogram fall within expected parameters for acceptability of the grain quality, while Wellington discloses diverting sample grains for imaging during harvest on a harvester, returning the imaged grains or discarding the imaged grains, utilizing a wireless communication device on the harvester and a geolocation device to reference the location in a field from which the grain having a particular grain quality is harvested.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide a means to image the grains on the harvester as well as determine the location in the field from which the different samples of grain were harvested (Wellington, ¶0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668         
/VU LE/Supervisory Patent Examiner, Art Unit 2668